Citation Nr: 0428636	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-04 139	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of service-connected seizure disorder, 
evaluated as 10 percent disabling from October 31, 1996.

2.  Evaluation of service-connected left knee disorder, 
evaluated as non-compensably disabling from October 31, 1996. 

3.  Evaluation of service-connected right knee disorder, 
evaluated as non-compensably disabling from October 31, 1996. 

4.  Evaluation of service-connected chronic obstructive 
pulmonary disease (COPD), evaluated as 60 percent disabling 
from October 31, 1996.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 2002, the veteran moved from New York to 
Colorado and his claims file was transferred to the 
appropriate RO.  In May 2004, the veteran testified at a 
hearing before the undersigned at the Denver, Colorado RO.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating issues were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating the Fenderson doctrine applies.

The claims of entitlement to a higher evaluation for COPD and 
entitlement to a TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



FINDINGS OF FACT

1.  Since October 31, 1996, the veteran's service-connected 
seizure disorder has been manifested by subjective complaints 
of increased adverse symptomatology; however, the medical or 
other credible evidence does not show that it caused at least 
one major seizure in the last two years or at least two minor 
seizures in the last six months.

2.  Since October 31, 1996, the veteran's service-connected 
left knee disorder has been manifested by subjective 
complaints of pain; however, the medical or other credible 
evidence does not show that it causes problems with 
instability or functional loss of motion to the degree 
contemplated by the criteria for a compensable evaluation.

3.  Since October 31, 1996, the veteran's service-connected 
right knee disorder has been manifested by subjective 
complaints of pain; however, the medical or other credible 
evidence does not show that it causes problems with 
instability or functional loss of motion to the degree 
contemplated by the criteria for a compensable evaluation.


CONCLUSIONS OF LAW

1.  Since October 31, 1996, the criteria for a rating in 
excess of 10 percent for a seizure disorder are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.124a, Diagnostic Codes 8910, 8911 (2003).

2.  Since October 31, 1996, the criteria for a compensable 
rating for a left knee disorder are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2003).

3.  Since October 31, 1996, the criteria for a compensable 
rating for a right knee disorder are not met.  38 U.S.C.A. 
§§ 1155,  5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
526 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a July 2003 letter, VA 
notified the claimant that he was responsible to support his 
claims with appropriate evidence.  He was also informed that 
VA would obtain all relevant evidence in the custody of any 
VA or private facility he identified.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his disabilities, or to provide a properly executed release 
so that VA could request the records for him.  The veteran 
was also advised of the VCAA in the above letter.  A December 
1998 statement of the case notified the veteran of the 
regulations for rating his service connected disabilities.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran on three 
occasions (see RO letters to the veteran dated in March 1998, 
July 1998, and July 2003) if there was any information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  If the evidence was 
held by a private physician, the veteran was to provide 
authorizations so that the RO could obtain that evidence.  
The veteran did not thereafter provide authorizations for the 
RO to obtain his private treatment records.  Nonetheless, a 
review of the record on appeal shows that the veteran filed, 
or the RO obtained, his private treatment records from Glenn 
Falls Hospital, dated from March to May 1996.  Similarly, 
while the RO requested his employment records from the one 
employer he identified, that employer notified the RO that 
they had no record of the veteran's ever having worked for 
them.  Additionally, the record on appeal contains the 
veteran's VA treatment records from the Albany VA Medical 
Center -  the only place the veteran reported receiving VA 
treatment.  The record also includes the results from several 
VA examinations, dated in January 1997, October 1997, August 
1998, and December 2002, that provide medical opinion 
evidence as to the current severity of his service connected 
seizure and knee disorders.  The record shows that the above 
letters along with the statement and supplemental statements 
of the case advised the appellant of what evidence VA had 
requested and what evidence had been received.  Furthermore, 
at his May 2004 personal hearing, the veteran reported that 
he did not have any records in his possession pertaining to 
any of the issues on appeal that he had not already submitted 
to the RO.  Accordingly, the Board finds that all available 
and identified medical records have been obtained and there 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Next, the Board finds that the record is remarkable for 
absence of any evidence of harm to the veteran because VA 
failed to provide VCAA notice until after the adverse rating 
decisions.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, a review of the record on appeal 
shows the veteran was given numerous opportunities to submit 
evidence after the RO notified him what evidence was 
necessary to substantiate his claims, and the record shows 
that the appellant thereafter did not identify any additional 
records.  The record on appeal also shows that, following 
receipt of the VCAA letter, the veteran testified that he did 
not have any records in his possession pertaining to any of 
the issues on appeal that he had not already submitted to the 
RO.  Hence, the Board finds that the appellant was not 
prejudiced by VA's failure to issue the VCAA letter until 
after the rating decisions.

Therefore, to the extent that VA may have failed to fulfill 
any duty to notify and assist the veteran, including because 
the VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a) (West 2002) because the appeal was 
pending prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2003).  In cases where the original rating assigned 
has been appealed, consideration must be given to whether the 
veteran deserves a higher evaluation at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In reviewing medical evidence, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  

Seizure Disorder

The veteran and his representative contend that the veteran 
experiences increased adverse symptomatology due to his 
seizure disorder that in turn warrants a higher disability 
evaluation.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

The record shows that the RO granted service connection for a 
seizure disorder and rated it as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8910 (epilepsy, grand 
mal) (2003).  See RO decision dated in June 1997.

Under Diagnostic Code 8910, a 10 percent rating is warranted 
for a confirmed diagnosis of epilepsy with a history of 
seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8910.  An 
increased, 20 percent, rating is warranted when the veteran 
has at least one major seizure in the last two years or at 
least two minor seizures in the last six months.  Id.  A 
40 percent rating is warranted when the veteran has at least 
one major seizure in the last six months, two major seizures 
in the last year, or an average of five to eight minor 
seizures a week.  Id.  

For rating purposes, seizures are characterized as either 
major or minor.  38 C.F.R. § 4.124a, Diagnostic Code 8910-
8911 (2003).  A major epileptic seizure is characterized by a 
generalized tonic-clonic convulsion with unconsciousness.  
Id.  A minor seizure consists of a brief interruption in 
consciousness or in conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal); or sudden jerking movements of the 
arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  Id.  Moreover, there is no 
distinction between diurnal and nocturnal major seizures.  
Id.  When both major and minor seizures are present, the 
epilepsy is evaluated on the basis of the predominating type 
of seizure.  Id at Note (1), (2), and (3).  In addition, when 
continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation is 10 percent.  Id.  
Additionally, to warrant a rating for epilepsy, the seizures 
must be witnessed or verified at some time by a physician.  
38 C.F.R. § 4.121 (2003).  As to frequency of the seizures, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  Id.

First, the Board notes that the record on appeal includes the 
veteran's complaints of increased adverse symptomatology due 
to his seizure disorder.  Specifically, at his May 2004 
personal hearing he testified that, while his last "big" 
seizure was in 2001 and he was treated at Glenn Falls 
Hospital at that time, he had had several small seizures in 
February and April 2004.  He also complained of a problem 
with his memory because of his seizures.  

The record on appeal shows that the veteran continues to take 
anti-seizure medication.  See VA treatment records, dated 
from December 1999 to May 2000; VA examinations dated in 
January 1997, October 1997, and December 2002.  In addition, 
a March 1999 VA treatment record reported that the veteran 
claimed to have had several seizures last month, and a May 
1999 VA treatment record reported that the veteran had poorly 
controlled seizures.  Similarly, VA examiners in January 1997 
and August 1998 reported that January 1996 
electroencephalogram (EEG) confirmed the existence of a 
seizure disorder.  When the veteran was most recently 
examined by VA in December 2002 the examiner reported that, 
while the veteran could not tell him when he had his last 
seizure, his review of the record showed that his last 
seizure occurred in November 1999 while he was still in New 
York.  

On the other hand, when first examined by VA in January 1997, 
the veteran reported that, while his girlfriend told him he 
had seizures while sleeping, he was unaware of any seizure 
activity and did not know when he last had one.  Similarly, 
when next examined by VA in August 1998, while he reported 
that he had had several small seizures since his last VA 
examination, he was unable to provide any specificity as to 
when they occurred.

In addition, despite the opinion provided by the December 
2002 VA examiner that the record shows the veteran had his 
last seizure in November 1999, the only objective medical 
evidence found in the record of the veteran's having seizures 
is contained in the private treatment records from Glenn 
Falls Hospital, dated in March 1996 and May 1996, which show 
his having had seizures at those times.  Otherwise, VA 
treatment records included the following 
statements/observations:  no recurrent seizures (see VA 
treatment record dated in December 1999); seizures stable 
(see VA treatment records dated in November 1999); and no 
seizures since December 1998 (see VA treatment record dated 
in September 1999).  

The Board recognizes that a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, including the frequency of one's seizures.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 38 C.F.R. 
§ 4.121 (2003).  The Board also recognizes that the veteran 
testified that, while his last big seizure was in 2001, he 
had had several small seizures in February and April 2004.  

However, as reported above, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  

In this regard, the Board finds that the veteran's assertions 
as to the frequency of his seizures are contrary to the 
objective medical evidence found in claims file.  These 
records document that the veteran's last seizure occurred in 
May 1996 or, according to the December 2002 VA examiner, in 
November 1999.  Moreover, his testimony is contrary to the 
statements found in the VA treatment records as well as to 
the statements given to his VA examiners.  For example, while 
the veteran testified he was treated for a seizure at Glen 
Falls Hospital in 2001, he did not provide this information 
to his December 2002 VA examiner and the record shows that he 
received treatment for seizures at Glenn Falls Hospital back 
in 1996.  The Board's assessment of the veteran's demeanor 
and testimony at his hearing, and the contradictory 
information in the record, compels the conclusion that the 
veteran's accounts of seizure activity are not credible.  
Therefore, the Board finds that it will give more weight to 
the objective medical evidence of record found in the VA 
treatment records and VA examination reports then the vague 
and conflicting statements made by the veteran.  

Accordingly, the Board finds that a record in which the 
veteran has been unable to report, with any specificity, to 
any of his three VA examiners the frequency and nature of his 
last seizures as well as one that last documents seizures 
occurring in 1996, or possibly 1999, is not one that 
establishes that his symptoms equate to the criteria for an 
20 percent evaluation even though the veteran continues on 
seizure medication.  38 C.F.R. § 4.124a, Diagnostic 
Code 8910.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
higher evaluation.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra.

In reaching the above conclusion, the Board has not 
overlooked the fact that, because of employer reluctance to 
hire an epileptic, special care is to be taken in rating 
epilepsy when there exists a definite history of 
unemployment.  38 C.F.R. § 4.124a (2003).  Development of the 
evidence to ascertain whether epilepsy is a determining 
factor in the claimant's inability to obtain employment is 
normally required.  Id.  

However, the August 1999 VA examiner opined that the 
veteran's seizure disorder is not so unstable that it would 
compromise his employment.  Similarly, the December 2002 VA 
examiner opined that the veteran's service-connected 
disabilities would not preclude sedentary employment and some 
types of active employment.

Moreover, a review of the record shows that, while the 
veteran reported that employers are reluctant to hire him 
given his seizure disorder, he also reported that, because 
his jobs usually requiring physical activity, his COPD and 
knee problems played the major role in hindering his 
performing of these jobs.  The record also shows that the 
veteran is currently attending a trade school to become a 
gunsmith and has not reported that his seizure disorder 
interfered with this schooling. 

Furthermore, when the RO contacted the sole employer the 
veteran identified to obtain employment information, that 
employer told them that they had no record of the veteran 
ever having worked for them.  See August 1998 letter from 
Pallets, Inc.  

Consequently, seeking the additional information contemplated 
by 38 C.F.R. § 4.124a regarding employment, reasons for 
termination, wages received, and the like would not be 
fruitful, especially given the fact that the veteran has 
asserted that he had not had a major seizure since 2001 and 
the objective medical evidence of record does not show any 
seizure activity since 1996 or 1999.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).

Lastly, based on the statements made to VA examiners that he 
could not get work because of his seizure disorder, the Board 
has also given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2003).  Although the veteran has 
described his seizures as being so bad that he cannot work 
and/or employers will not hire him, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2003).  The current 
evidence of record does not demonstrate that his seizure 
disorder has resulted in frequent periods of hospitalization 
or in marked interference with employment.  It is may be that 
this service-connected disability has some adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


Knee Disorders

The veteran asserts that his knee disorders have become worse 
over time, manifested by chronic pain and/or limited range of 
motion, and thus more nearly approximate those requirements 
needed to qualify for higher evaluations.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The record shows that the RO granted service connection for 
knee disorders in a May 1998 rating decision and rated these 
disabilities as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability of the knee) (2003).  Such an evaluation suggests 
that other factors, such as limitation of motion or pain with 
use, are not to be considered when evaluating the veteran's 
knee disabilities.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (when disability is rated under Diagnostic Code 5257, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply).  However, in the March 2004 supplemental 
statement of the case, the RO specially considered limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2003).  Such action strongly suggests that impairment 
other than subluxation or instability has been treated as 
part of the veteran's service-connected knee disorders by the 
RO.

In this regard, the Board notes that when evaluating loss of 
motion, consideration is given to the degree of functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Moreover, the Court in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held, in cases were the record 
reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  

In this regard, in precedent opinions by VA General Counsel, 
it was first noted that separate ratings may be assigned in 
cases where the service-connected disability includes both 
arthritis and instability, provided, of course, that the 
degree of disability is compensable under each set of 
criteria, and thereafter noted that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both limitation of flexion under Diagnostic 
Code 5260 and limitation of extension under Diagnostic 
Code 5261, provided, of course, that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 09-04 (September 17, 2004).  The 
basis for the first opinion was that the applicable rating 
criteria "suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability. . ."  VAOPGCPREC 23-97 (July 1, 1997).  The 
basis for the second opinion was similar and based on the 
knee having separate plans of movement both of which are 
compensable.  VAOPGCPREC 09-04 (September 17, 2004).  Both of 
the above opinions are significant in the veteran's case 
because his bilateral knee disabilities have been evaluated 
under Diagnostic Code 5257 as well as Diagnostic Code 5260 
and Diagnostic Code 5261.

Given the disability evaluation assigned the veteran's 
service-connected knee disorders, he will only be entitled to 
compensable evaluations under potentially applicable 
Diagnostic Codes if the knee has slight recurrent subluxation 
or lateral instability (10 percent), moderate recurrent 
subluxation or lateral instability (20 percent), or severe 
recurrent subluxation or lateral instability (30 percent) 
(Diagnostic Code 5257); flexion of the knee is limited to 45 
degrees (10 percent), flexion of the knee is limited to 30 
degrees (20 percent), or flexion of the knee is limited to 15 
degrees (30 percent) (Diagnostic Code 5260); and/or extension 
of the knee is limited to 10 degrees (10 percent), extension 
of the knee is limited to 15 degrees (20 percent), extension 
of the knee is limited to 20 degrees (30 percent), extension 
of the knee is limited to 30 degrees (40 percent), or 
extension of the knee is limited to 45 degrees (50 percent) 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a (2003).

First, as to Diagnostic Code 5257, not only did the veteran 
deny any knee instability at the October 1997 VA examination 
but the examiner indicated that the knees were stable.  
Specifically, he reported that McMurray's and drawer tests 
were negative.  Likewise, at the December 2002 VA 
examination, the examiner reported that McMurray's and 
Lachman's tests were negative.  Additionally, there is no 
evidence in the record that suggests even slight subluxation 
or instability in either knee.  Therefore, because the 
veteran does not experience a compensable degree of either 
subluxation or instability in either knee, separate 
compensable evaluations for the knees are not warranted under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

Next, as to Diagnostic Codes 5260 and 5261, the October 1997 
VA examiner observed that the right knee flexed to 130 
degrees and the left knee flexed to 128 degrees.  (Full range 
of motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2003))  In addition, the December 2002 VA 
examiner reported that range of motion of the veteran's knees 
was 0 to 120 degrees.  Moreover, there is no evidence in the 
record that contradicts these range of motion studies.  
Therefore, because the knees do not experience sufficiently 
reduced flexion (flexion limited to 45 degrees) or extension 
(extension limited to 10 degrees) to warrant a compensable 
evaluation under either Diagnostic Code 5260 or Diagnostic 
Code 5261, separate compensable evaluations are not warranted 
under these Diagnostic Codes based on the objective clinical 
findings of loss of motion.  Id.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

Although higher evaluations may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
salient point to be made in this regard is that even though 
the veteran complains of pain, consideration of §§ 4.40, 4.45 
does not lead the Board to conclude that the functional 
losses he experiences in either knee equate to the criteria 
for a compensable level of disability under either Diagnostic 
Code 5260 or Diagnostic Code 5261.

Specifically, the Board observes that, while the October 1997 
VA examiner observed crepitus in both knees, he thereafter 
opined that the veteran did not have swelling, deformity, or 
effusion in either knee.  Likewise, while the December 2002 
VA examiner reported that the veteran had chondromalacia of 
the left knee, he thereafter opined that the left knee was 
fairly normal, there was insufficient evidence to warrant a 
diagnosis of a chronic disorder in the right knee, and 
neither knee had fusion, erythema, or changes in motion 
against resistance.  It was also opined that the reduction in 
flexion of the knees to 120 degrees was due to the veteran's 
obesity and not any knee disorder. 

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated with additional 
limitation of flexion or extension of several degrees, he 
would still need significant loss of motion to warrant 
compensable evaluations under  Diagnostic Code 5260 or 
Diagnostic Code 5261.  As reflected above, such is not 
present.  Therefore, even taking into account the veteran's 
losses due to pain, the Board concludes that his adverse 
symptomatology does not equate to the criteria for a separate 
compensable evaluations under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a (2003); DeLuca, supra.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the veteran's May 2004 personal 
hearing testimony.  Moreover, as noted above, the Board 
recognizes that lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, 
their statements as to the severity of the veteran's 
disabilities are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board gives more weight to the clinical evidence of record 
found in the VA examination reports then the lay assertions 
made by the veteran and his representative. 


ORDER

For the period from October 31, 1996, a rating in excess of 
10 percent for a seizure disorder is denied.

For the period from October 31, 1996, a compensable rating 
for a left knee disorder is denied.

For the period from October 31, 1996, a compensable rating 
for a right knee disorder is denied.


REMAND

Turning to the claim for a rating in excess of 60 percent for 
COPD, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Moreover, governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 3.326 (2003).  

In this regard, the Board notes that, while the record 
contains a December 1996 pulmonary function test (PFT), that 
PFT does not report the ratio of the veteran's Forced 
Expiratory Volume at one second (FEV-1) to Forced Vital 
Capacity (FVC) (FEV-1\FVC), Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO), or 
his maximum exercise capacity (Max Exercise Capacity).  See 
38 C.F.R. § 4.97, Diagnostic Code 6603 (2003).  The record on 
appeal also does not contain medical opinion evidence as to 
whether the veteran, due to COPD, has cor pulmonale (right 
heart failure), has right ventricular hypertrophy, has 
pulmonary hypertension (shown by echo or cardiac 
catheterization), has episodes of acute respiratory failure, 
or requires outpatient oxygen therapy.  Id.  Likewise, the 
record does not contain a medical opinion as to the role the 
veteran's smoking, as opposed to his service connected COPD, 
plays in his pulmonary problems.  Accordingly, on remand, the 
veteran should be provided a VA pulmonary examination along 
with a PFT to obtain this information.  38 U.S.C.A. 
§ 5103A(d).

In this regard, the Board notes that the RO, in March and 
April 2003, attempted to obtain a PFT but the veteran failed 
to report for the test.  The veteran is herein advised that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Clearly, therefore, it is incumbent upon the veteran 
to cooperate in any way that will facilitate the RO's efforts 
in developing the evidence in order to properly evaluate his 
respiratory disorder.

As to entitlement to a TDIU, adjudication of this issue must 
be deferred pending completion of the additional development 
ordered above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). 

Therefore, the appeal is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to a higher 
evaluation for COPD and entitlement to a 
TDIU.  The letter must: (1) notify the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate the claims; (2) notify him 
of the information and evidence that VA 
will seek to provide; (3) notify him of 
the information and evidence the claimant 
is expected to provide; and (4) request 
he provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  This letter should also include 
notice to the veteran that the employer 
he identified as working for before 
becoming disabled notified the RO in 
August 1998 that they did not have any 
records showing that the appellant had 
ever worked for them.

2.  The RO should obtain and associate 
with the record a copy of the rating 
decision referenced in the April 1997 
letter from the New York RO to the 
veteran.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have not as yet been 
identified that have treated him for his 
COPD since 1996.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the claims file including 
all VA treatment records that have been 
generated since he moved to Colorado.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The veteran must 
be provided a PFT as well as any other 
indicated tests and studies as deemed 
appropriate by the examiner and all 
clinical findings should be reported in 
detail.  

a.  Based on a review of the claims 
folder and the examination, the 
examiner is to report the veteran's 
FEV-1, FEV-1\FVC, DLCO, and Max 
Exercise Capacity.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6603.  

b.  Based on a review of the claims 
folder and the examination, the 
examiner is to also give an opinion 
as to whether the veteran, due to 
service connected COPD, has cor 
pulmonale (right heart failure), has 
right ventricular hypertrophy, has 
pulmonary hypertension (shown by 
echo or cardiac catheterization), 
has episodes of acute respiratory 
failure, or requires outpatient 
oxygen therapy.

Note:  In providing the above opinions, 
the examiner should comment on the degree 
to which the veteran's adverse pulmonary 
symptomatology is due to his service 
connected COPD as opposed to his smoking.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues taking 
into account, as to the COPD claim, 
whether "staged" ratings are 
appropriate (see Fenderson v. West, 
12 Vet. App. 119 (1999)) and whether the 
veteran meets the criteria under 
38 C.F.R. § 3.321(b)(1) (2003) for 
referral of this issue to the Director of 
Compensation and Pension for 
consideration of an extraschedular 
evaluation.  If any of the benefits 
sought on appeal remains denied, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




